Citation Nr: 1700684	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded this case for additional development in November 2013. 

The claims file is now entirely contained in VA's electronic processing systems of Virtual VA and the Veterans Benefit Management System (VBMS).


The appeal is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

The claims file reflects that the Veteran was incarcerated at the Missouri Department of Corrections from December 1992 to March 1996.  (See letter from Department of Corrections received October 2008).  The AOJ should attempt to obtain any available medical records.

Although the RO attempted to obtain Social Security Administration (SSA) disability records, another attempt must be made as the Veteran had his name legally changed from Warren Richter to Warren Roth.  (See Unavailability memorandum dated May 3, 2014).  The RO/AMC should attempt to obtain any available records under both names.

While on remand, the AOJ should also obtain the most recent VA treatment records.

The issue of entitlement to service connection for residuals of a back injury potentially affects the disabilities considered under his TDIU request; the Board finds that the back and TDIU claims are inextricably intertwined.  Thus, the Board must remand the issue of entitlement to TDIU for adjudication of inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment from Medical Center, St. Louis, Missouri since November 2013 and prior to March 2003 (if any).

2.  With appropriate information and authorization from the Veteran, obtain any available records of medical treatment or evaluation the Veteran received while incarcerated at the Missouri Department of Corrections from December 1992 to March 1996.

3.  Obtain from the SSA all medical records underlying its determination awarding disability/SSI benefits.  The RO/AMC must make a request with both legal names the Veteran has used.  If these records are not available, a negative reply is required.

4.   After review of the newly received evidence, conduct any other necessary development.

5.  Then, readjudicate the Veteran's claims on appeal.  If any claims remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals







